Clarke, J.:
The warrant of attachment was granted upon the ground that the defendant was a foreign corporation. The motion to vacate was made upon the papers upon which the warrant was granted. The affidavit of the plaintiff states: “ That the defendant, the Property Insurance Company, Limited, is a foreign corporation duly organized and existing under and by virtue of the laws of the Kingdom of Great Britain.” The complaint, which is verified by the plaintiff, states positively: “ That at all the times hereinafter mentioned, the defendant was and now is a corporation duly created, organized and existing under and by virtue of the laws of the Kingdom of. Great Britain and having its principal office in the city of London, England, and transacting the business of insurance in the United States through its attorney, the Seddon Underwriting Company at No. 95 William Street, New York City.” Attached to the complaint and made a part thereof was the policy of insurance, which is entitled'as follows: “Property Insurance Company, Limited. (Incorporated under the Companies’ Acts, 1862 to 1898, in the year 1898). Chief office, 85 Moorgate Street, London, E. C.” The positive averments of the affidavit and complaint are here supported by the policy of insurance attached to the complaint upon which the suit was brought, and are sufficient to satisfy the court, in the absence of denial Or proof to the contrary, that the defendant was a foreign corporation'! The order appealed from should be reversed with ten dollars costs and disbursements; the motion denied, with ten dollars costs, and the attachment reinstated. Ingraham, P. J., Laughlin, Scott and Miller, JJ., concurred. Order reversed,with ten dollars costs and disbursements, and motion denied and attachment reinstated, with ten dollars costs.